DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: providing  a semiconductor substrate loaded into a process chamber, the semiconductor substrate including a first surface in which an insulating interlayer having a contact hole is formed and a second surface opposite to the first surface; forming a nucleation layer on an inner surface of the contact hole and an upper surface of the insulating interlayer, the inner surface of the contact hole including a bottom surface, a lower sidewall extending from an edge of the bottom surface and an upper sidewall extending from the lower sidewall; forming a semi-bulk layer on the nucleation layer to have a thickness enough not to block an entrance of the contact hole, wherein a thickness of the semi-bulk layer formed on the bottom surface is thicker than that of the semi-bulk layer formed on the lower sidewall; forming an inhibiting layer on a selected portion of the semi-bulk layer and an exposed portion of the nucleation layer; and forming a main bulk layer on the semi-bulk layer to fill the contact hole with the main bulk layer (claims 1, 2 and 4-9) forming an insulating interlayer having a contact hole on a first surface of a semiconductor substrate; forming a tungsten nucleation layer on an inner surface of the contact hole and an upper surface of the insulating interlayer, the inner surface of the contact hole; forming a semi-tungsten layer on the tungsten nucleation layer, to have uneven thicknesses; treating the semi-tungsten layer and the exposed tungsten nucleation layer using nitrogen radicals to form an inhibiting layer; forming a main tungsten layer on the semi-tungsten layer, the tungsten nucleation layer and the inhibiting layer to fill the contact hole with the main bulk layer; and planarizing the main tungsten layer, the inhibiting layer and the tungsten nucleation layer to expose the upper surface of the insulating interlayer; wherein the semi-tungsten layer has a thickness for allowing an entrance of the contact hole to be exposed, and  wherein a deposition rate of the main tungsten layer of an upper reqion of the contact hole is lowered compared to a deposition rate of a lower region of the contact hole (claims 10-12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817